Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-36 are pending.
Claims 1-36 are rejected.
Claims 15-36 are new.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-12 are directed toward a computer system (i.e. machine), claims 13 and 15-25 are directed toward a non-transitory computer-readable storage medium (i.e. manufacture), and claims 14 and 26-36 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 13, and 14 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components.
Claim 1 recites: “A computer system, comprising: one or more processors, wherein the computer system is in communication with a display generation component and one or more input devices; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving first data corresponding to one or more occurrences of a first reoccurring health-related event of a first user; after receiving the first data: in accordance with a determination that a first set of prediction display criteria is satisfied and in accordance with a determination that a first set of health prediction disabling criteria is not satisfied, the first set of health prediction disabling criteria including a first criterion that is satisfied when the computer system receives data indicating that the first user has one or more predetermined health factors of a first set of predetermined health factors, displaying, via the display generation component, a first prediction of an occurrence of a second reoccurring health-related event of the first user, wherein the first prediction is based, at least in part, on the first data; and in accordance with a determination that the first set of health prediction disabling criteria are satisfied, forgoing displaying the first prediction”.
The limitations of receiving first data corresponding to one or more occurrences of a first reoccurring health-related event of a first user, in accordance with a determination that a first set of prediction display criteria is satisfied and in accordance with a determination that a first set of health prediction disabling criteria is not satisfied, the first set of health prediction disabling criteria including a first criterion that is satisfied... indicating that the first user has one or more predetermined health factors of a first set of predetermined health factors, displaying... a first prediction of an occurrence of a second reoccurring health-related event of the first user, wherein the first prediction is based, at least in part, on the first data, and in accordance with a determination that the first set of health prediction disabling criteria are satisfied, forgoing displaying the first prediction, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, determining, displaying a person’s health events and predictions, which is properly interpreted as a managing personal behavior), e.g. see MPEP 2106.04(a)(2).  These steps can also be performed practically and reasonably in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion and thus, are abstract. Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Further, the abstract idea of claims 13 and 14 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Dependent claims 2-12 and 15-36 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 14. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2: 
Claims 1-36 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “one or more processors”, “computer system”, “display generation component”, “one or more input devices”, “memory”, “one or more programs”, and “non-transitory computer- readable storage medium” , which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0047], of the present specification, and see further MPEP 2106.05(f);
Generally linking the abstract idea to a particular technological environment or field of use, for example, “one or more processors, wherein the computer system is in communication with a display generation component and one or more input devices”, “memory storing one or more programs configured to be executed by the one or more processors, the one or more programs”, “when the computer system receives data”, and “via the display generation component”, which amounts to limiting the abstract idea to the field of health risk prediction/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving first data corresponding to one or more occurrences of a first reoccurring health-related event of a first user” and “after receiving the first data”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-12 and 15-36 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 13, and 14, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (.e. the elements other than the abstract ideal, as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step ZB of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-12 and 15-36 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 13, and 14, and hence do not amount to “significantly more” than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-36 are nonetheless rejected under 35 U.S.C. 102 as being directed to non-statutory subject matter, additional elements not already recited in independent claims 1, 13, and 14, and hence do not amount to “significantly more” than the abstract idea.
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered. Regarding the 35 U.S.C. 103 Rejection, Examiner finds the Applicant’s arguments persuasive. The closest prior art Lafon et al. (US 2020000441 A1) discloses health information for a woman can be used to predict timing of events related to the woman's menstrual cycle. If available, historical cycle information for a woman can be used to predict upcoming cycle events, such as the start and stop of menstruation. To improve the accuracy of those predictions, one or more health metrics are monitored for the woman that can be correlated with the menstrual cycle. The second closes prior art Horseman (US 20130013331 A1) discloses systems, computer medium and computer-implemented methods for monitoring the health of an employee. The method including collecting health data from a set of one or more health sensors provided, on or near the employee while the employee is engaged in their work duties. The one or more health sensors configured to output health data corresponding to characteristics sensed by the sensor, the one or more health sensors comprising at least one or more biometric and biomechanic sensors configured to sense biometric and biomechanic characteristics of the employee with at least one of the one or more health sensors integrated within a mobile communications device. The combination of the prior art does not disclose “in accordance with a determination that a first set of prediction display criteria is satisfied and in accordance with a determination that a first set of health prediction disabling criteria is not satisfied, the first set of health prediction disabling criteria including a first criterion that is satisfied when the computer system receives data indicating that the first user has one or more predetermined health factors of a first set of predetermined health factors, displaying, via the display generation component, a first prediction of an occurrence of a second reoccurring health-related event of the first user, wherein the first prediction is based, at least in part, on the first data; and in accordance with a determination that the first set of health prediction disabling criteria are satisfied, forgoing displaying the first prediction”.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues claims are integrated into a practical application. Examiner respectfully disagrees. The actions of performing, displaying, receiving data, and determining are all abstract ideas that are merely being linked or applied to generic computer tools (i.e. computer, display, system, and/or computer system) and thus, do not integrate the abstract idea into a practical application, as explained above in greater detail. Further news claims 15-36 are dependent on the original independent claims 1, 13, and 14. Therefore, the dependent claims 2-12 and 15-36 are also rejected under 35 U.S.C. 101. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                    


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686